
	

113 HR 2890 IH: To amend the Internal Revenue Code of 1986 to extend certain tax incentives for investment in the District of Columbia.
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2890
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain tax incentives for investment in the District of
		  Columbia.
	
	
		1.Short titleThis Act may be cited District of
			 Columbia Incentives for Business and Individual Investment Act.
		2.Extension of
			 certain tax incentives for investment in the District of Columbia
			(a)In
			 generalSubsection (f) of section 1400 of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 each place
			 it appears and inserting December 31, 2015.
			(b)Tax-Exempt DC
			 empowerment zone bondsSubsection (b) of section 1400A of such
			 Code is amended to read as follows:
				
					(b)Period of
				applicabilityThis section
				shall apply to bonds issued—
						(1)during the period
				beginning on January 1, 1998, and ending on December 31, 2011, and
						(2)during the period
				beginning on the date of the enactment of this paragraph and ending on December
				31,
				2015.
						.
			(c)Zero-Percent
			 capital gains rate
				(1)Acquisition
			 dateParagraphs (2)(A)(i), (3)(A), (4)(A)(i), and (4)(B)(i)(I) of
			 section 1400B(b) of such Code are each amended by striking January 1,
			 2012 and inserting January 1, 2015.
				(2)Limitation on
			 period of gains
					(A)In
			 generalParagraph (2) of section 1400B(e) of such Code is
			 amended—
						(i)by striking
			 December 31, 2016 and inserting December 31,
			 2020; and
						(ii)by striking
			 2016 in the heading and inserting
			 2020.
						(B)Partnerships and
			 S-corpsParagraph (2) of section 1400B(g) of such Code is amended
			 by striking December 31, 2016 and inserting December 31,
			 2020.
					(d)First-Time
			 homebuyer creditSubsection (i) of section 1400C of such Code is
			 amended by striking January 1, 2012 and inserting January
			 1, 2015.
			(e)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to periods after December 31,
			 2011.
				(2)Tax-exempt DC
			 empowerment zone bondsThe amendment made by subsection (b) shall
			 apply to bonds issued after the date of the enactment of this Act.
				(3)Acquisition
			 dates for zero-percent capital gains rateThe amendments made by
			 subsection (c) shall apply to property acquired or substantially improved after
			 December 31, 2011.
				(4)Homebuyer
			 creditThe amendment made by subsection (d) shall apply to homes
			 purchased after December 31, 2011.
				
